854 A.2d 1277 (2004)
CHAMBERSBURG AREA SCHOOL DISTRICT, Appellant
v.
CHAMBERSBURG AREA EDUCATION ASSOCIATION, Appellee.
Supreme Court of Pennsylvania.
Argued December 2, 2003.
Decided August 2, 2004.
Scott Thomas Wyland, Harrisburg, Jan G. Sulcove, Chambersburg, Kevin James McKeon, Harrisburg, for appellant Chambersburg Area School Dist.
Emily J. Leader, Harrisburg, for appellant amicus curiae Pennsylvania School Boards Ass'n.
James Paul Helvy, Michael Joseph O'Connor, Lancaster, Thomas W. Scott, Harrisburg, for appellee Chambersburg Area Educ. Ass'n.
Lori A. Polonchak, for appellee amicus curiae Pennsylvania State Educ. Ass'n (PSEA/NEA).
BEFORE; CAPPY, C.J., CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.

ORDER
PER CURIAM.
AND NOW, this 2nd day of August, 2004, the Order of the Commonwealth Court is hereby AFFIRMED on the basis of the Commonwealth Court opinion, Chambersburg Area School District v. Chambersburg Area Education Association, 811 A.2d 78 (Pa.Cmwlth.Ct.2002).
Justice LAMB did not participate in the decision of this matter.